Title: To James Madison from Joseph Howard, 27 January 1802 (Abstract)
From: Howard, Joseph
To: Madison, James


27 January 1802, Boston. Requests information on how to recover his property. States that in June 1797 Capt. Daniel Edes, Jr., then master of the ship Elizabeth, touched at Trujillo “on the Mosquito Shore,” where, “owing to the wants of the Spanish Garrison there, he received orders from the Principal Officers to bring Provisions & Cloathing from America.” In consequence, Howard “with some others Joined in a Voyage, and loaded my Ship Thorn.” Edes, commanding the Thorn, sailed from New York in December 1797 and arrived at Trujillo in February 1798, where a council of port officers authorized him to sell part of his cargo to the inhabitants at retail on the condition that he deliver part of his provisions and stores to the garrisons at Rio Tinto and Roatán. While proceeding from Rio Tinto to Roatán, he was captured by the British sloop Merlin and sent to Belize in Honduras. Edes was acquitted at the trial, but not being permitted to proceed to Roatán, “he took in a Cargo of Logwood & mahogany, and was Obliged to clear out for the United States.” He stopped at Trujillo on 4 Apr. to collect payment for the stores and provisions he had delivered there and at Rio Tinto, but he was detained and his cash seized by order of the Royal Council of Guatemala. He subsequently sailed to Guatemala but was ordered to leave the province and was told that the matter had been referred to Spain for decision. Amount seized was nine thousand Spanish dollars, for which Howard has received no indemnification. Howard has “waited patiently this length of time for Peace, supposing it to be a more favorable time,” but is at a loss to know how to proceed. Asks JM’s instructions. Notes in a postscript that the ship was detained at Trujillo for nearly eight months.
 

   RC, Tr (DNA: RG 76, Spain, Treaty of 1819, Allowed Claims, vol. 92). RC 4 pp.; docketed by Wagner.


   Rio Tinto is a Honduran river which empties near Cape Camarón. Roatán is a heavily wooded island in the Caribbean Sea north of Honduras (J. Thomas and T. Baldwin et al., eds., Lippincott’s Pronouncing Gazetteer, or Geographical Dictionary … [2 vols.; Philadelphia, 1856], 2:1595, 1621).

